PER CURIAM.
This is an appeal from a decree allowing $1,300 salvage to the owner and crew of the steamer Mueller for services in saving the steamer Eliza Strong and cargo. The appellants are the owners of the Mueller, who complain at the amount of the gross salvage allowance, and at the manner of distributing same between the owner and the officers and the crew of the Mueller.
If the matter of the amount of a salvage award, and its distribution between owner and crew, were not one so largely dependent upon the exercise of a sound judicial discretion, we might be disposed to regard the reward as somewhat meager. But neither the amount of the award, nor the method of distribution, is so unsatisfactory as to justify a disturbance of the decree, under the well-settled rule of this court not to set aside a salvage award on account of its amount unless we are plainly convinced that the discretion of the trial judge has been manifestly abused. The R. R. Rhodes, 82 Fed. 751, 27 C. C. A. 258; The H. E. Runnels, 82 Fed. 755, 27 C. C. A. 183.
Decree affirmed.